                         IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                Civil Action No.: 3:20-cv-00259

THE CHARLOTTE MECKLENBURG                 )
BOARD OF EDUCATION,                       )
                                          )
       Plaintiff,                          )         PLAINTIFF’S REPLY TO
                                          )          DEFENDANT’S OPPOSITION TO
                                          )          PLAINTIFF’S MOTION TO ENJOIN
                                          )          ARBITRATION PROCEEDINGS
                                          )
34 ED, LLC d/b/a CENTEGIX,                )
                                          )
                Defendant.                )
 _________________________________________)


       NOW COMES Plaintiff, Charlotte-Mecklenburg Board of Education (“Plaintiff” or

“CMS”), by and through its undersigned counsel, and pursuant to Local Rule 7.1 (e) of the Rules

of Practice and Procedure of the United States District Court for the Western District of North

Carolina, and submits this Reply to Defendant 34 ED, LLC d/b/a CENTEGIX (“Defendant” or

“CENTEGIX”) Opposition to Plaintiff’s Motion to Enjoin Arbitration Proceedings

(“Opposition”). As the procedural history and facts have been outlined in previous filings, CMS

submits the following:

I.     DEFENDANT’S UNILATERAL AND VOLUNTARY ACTION TO PAUSE ITS
       ARBITRATION DEMAND WITH THE AMERICAN ARBITRATION ASSOCIATION
       (AAA) DOES NOT RENDER CMS’ NEED FOR RELIEF MOOT.

       To begin, Defendant’s primary argument in its Opposition does not undermine CMS’

legitimate claim to preventative injunctive relief. Defendant erroneously contends the issue of

injunctive relief is moot because a CENTEGIX attorney e-mailed AAA to temporarily pause its

arbitration demand while awaiting a decision from the courts. [Document # 10, p. 1] However, the

law is well-settled that “a defendant's voluntary cessation of a challenged practice ordinarily does


                                                 1

         Case 3:20-cv-00259-GCM Document 11 Filed 06/02/20 Page 1 of 9
not deprive a federal court of its power to determine the legality of the practice." Deal v. Mercer

Cty. Bd. of Educ., 911 F.3d 183, 191 (4th Cir. 2018) (quoting Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 170-71 (2000)); Atl. Pinstriping, LLC v. Atl. Pinstriping

Triad, LLC, 2016 U.S. Dist. LEXIS 123207, *2-3, 2016 WL 4766496 (W.D. N.C. 2016)(Mullen,

G.) (“voluntary discontinuance of challenged activities by a defendant does not necessarily moot

a lawsuit.”).

        A case only truly becomes moot "when it is impossible for a court to grant any effectual

relief whatever to the prevailing party." Knox v. Serv. Emps. Int'l Union, Local 1000, 132 S. Ct.

2277, 2287, 183 L. Ed. 2d 281 (2012) (omitting internal quotations and citations). A case is not

mooted if the Court can offer effective prospective, injunctive relief. McLean v. City of Alexandria,

106 F. Supp. 3d 736, 2015 U.S. Dist. LEXIS 58826, 2015 WL 427166, at *3 (E.D. Va. Feb. 2,

2015). Importantly, courts are especially wary of attempts to force mootness on an unwilling

plaintiff by the defendant taking unilateral, voluntary action. Brown v. Transurban USA. Inc., 144

F. Supp. 3d 809, 828, 2015 U.S. Dist. LEXIS 148489, *35-36 (E.D. Va. Nov. 2, 2015).

Additionally, when a defendant voluntarily ceases a challenged action which has created the

controversy, "the heavy burden of persuading the court that the challenged conduct cannot

reasonably be expected to recur lies with the party asserting mootness." Laidlaw, 528 U.S. at 170-

71. This is especially true when, as here, the Defendant maintains the legality of the challenged

practice despite their voluntary abandonment of a course of conduct. Transurban USA. Inc., 144

F. Supp. 3d at 828.

        Here, Defendant’s temporary abandonment of its arbitration demand is an attempt to “force

mootness” on CMS by taking unilateral, voluntary action. Further, Defendant has not met its

“heavy burden” to show the challenged conduct would not be expected to recur. In its written



                                                 2

         Case 3:20-cv-00259-GCM Document 11 Filed 06/02/20 Page 2 of 9
submission to this court, CENTEGIX did not even attempt to meet this standard, persisting instead

in its dogged attempt to reframe the issue as one of mootness. Put simply, this matter is not moot,

as there is nothing preventing CENTEGIX from calling or emailing the AAA at any moment to

reverse course. Further, the AAA can end the abeyance at any time, because it is not a formal

order. Finally, the Georgia action, from which CMS also seeks relief, is still pending. CENTEGIX

has not withdrawn its Petition or Motion to Compel from that Court.

          CMS’ claim for injunctive relief is not moot because this Court can offer “effective

prospective, injunctive relief.” This Court should order an injunction to enjoin the arbitration

proceedings.



II.       PLAINTIFF’S NEED FOR INJUCTIVE RELIEF REMAINS AND SUCH RELIEF IS IN
          THE PUBLIC INTEREST.

          As CMS has already argued at length that it can establish a likelihood of success in its

Memorandum of Law in Support of its Motion to Enjoin Arbitration Proceedings, CMS will

address Defendant’s contention that Plaintiff will suffer no injury and no issue of public interest

exists.    Defendant wrongfully argues there is no likelihood of harm to CMS           because of

CENTEGIX’ voluntary act to pause its AAA arbitration demand. As discussed above, this

argument is without merit. Defendant, at any moment, could reverse course and the AAA could

end the abeyance. At a moment’s notice, CMS would still be in its present position of having to

defend an arbitration proceeding in Georgia pursuant to an agreement that does not exist. Further,

as mentioned previously, the Georgia action is still pending. If injunctive relief is not granted,

CMS will continue to expend limited public resources on defending an action in federal court in

Georgia.      Similarly, and as further explained below, public interest is harmed because

CENTEGIX’s premature and unnecessary litigation forces the continued expenditure of public

                                                 3

           Case 3:20-cv-00259-GCM Document 11 Filed 06/02/20 Page 3 of 9
funds to defend an arbitration agreement in two separate forums ( arbitration and the Georgia

court) when the same issue can be addressed in the single action before this court.             The public’s

interest is served by ensuring these finite public resources are not wasted. Indeed, Defendants

have not cited a single case to the contrary.

      III.       CENTEGIX RESPONSE INAPPROPRIATELY RELIES ON ISSUES OF
                 “ARBITRABILITY” INSTEAD OF CONTRACT FORMATION
             In support of its Opposition, CENTEGIX first argues that the Motion to Enjoin Arbitration

is moot, and thereafter simply incorporates by reference its arguments made in other memoranda

to support its: (1) Motion to Compel Arbitration filed in the Middle District of Georgia; and (2)

Motion to Stay Litigation filed in the case at bar. CENTEGIX’ arguments in these motions focuses

on the issue of “arbitrability” and how, pursuant to the Scope of Work agreement (“SOW”),

purported to be an agreement between the parties, this issue should be decided by the arbitrator.

CENTEGIX fails to address the threshold issue of contract formation, which is separate and apart

from the issue of arbitrability.

             As this Court recently analyzed and held in Davis v. TMC Rest. of Charlotte, LLC, 2019

U.S. Dist. LEXIS 159010, *5-7, 2019 WL 4491529 (W.D.N.C. September 18, 2019) (Conrad, R.):

             Defendant is correct that when the parties' agreement delegates arbitrability issues to the
             arbitrator, the Court is without power to decide arbitrability issues—the arbitrator must
             determine issues regarding the validity, enforceability, or scope of the arbitration
             agreement, including its delegation provision. Henry Schein, Inc. v. Archer & White Sales,
             Inc., 139 S. Ct. 524, 530, 202 L. Ed. 2d 480 (2019). At the same time, "where the dispute
             at issue concerns contract formation, the dispute is generally for courts to decide." Granite
             Rock Co. v. Int’l Bd. Of Teamsters, 561 U.S. 287, 296, 130 S. Ct. 2847, 177 L. Ed. 2d 567
             (2010). "Therefore, whether a party formed an agreement to arbitrate, including whether
             it agreed to arbitrate arbitrability, is a question for the court to resolve." Berkeley Cty. Sch.
             Dist. v. HUB Int'l Ltd., 363 F. Supp. 3d 632, 646 (D.S.C. 2019).
Id.




                                                        4

              Case 3:20-cv-00259-GCM Document 11 Filed 06/02/20 Page 4 of 9
   IV.     THE FIRST-FILED RULE APPLIES IN THIS CASE AND THIS COURT
           SHOULD DETERMINE THE ISSUE OF CONTRACT FORMATION


   CENTEGIX incorporated into its Opposition the argument that the first-filed rule does not

apply in this case, stating this Court should make an exception because the federal court in Georgia

is the only court that can give complete relief to CENTEGIX by compelling arbitration.

[Document # 6, p. 6-8] This argument is disingenuous, especially when the actions of the parties

are examined.

   The first-filed rule supports judicial economy, and is applied as follows:

   Where two parties have filed similar lawsuits in different federal courts, courts in the Fourth
   Circuit generally follow the first-filed rule, prioritizing the first-filed suit. See, e.g., Learning
   Network, Inc. v. Discovery Commc'ns, Inc., 11 Fed. Appx. 297, 2001 WL 627618, at *3 (4th
   Cir. 2001); Nutrition & Fitness, Inc. v. Blue Stuff, Inc., 264 F. Supp. 2d 357, 360 (W.D.N.C.
   2003). "The decision to invoke the first-filed rule is an equitable determination," based on
   doctrines of federal comity. See Nutrition & Fitness, 264 F. Supp. 2d at 360. "[C]ourts have
   recognized three factors to be considered in determining whether to apply the first-filed rule:
   1) the chronology of the filings, 2) the similarity of the parties involved, and 3) the similarity of
   the issues at stake." Id. at 360.

Great West Cas. Co. v. Packaging Corp. of Am., 2020 U.S. Dist. LEXIS 43851, *9-14, 2020 WL

1234555 (M.D.N.C. March 13, 2020).           The Fourth Circuit has recognized two categories of

exceptions to the first-filed rule: (1) when the balance of convenience weighs in favor of the

second court; and (2) under special circumstances, particularly when there has been an anticipatory

filing of a lawsuit under the threat of litigation in another court. Family Dollar Stores, Inc. v.

Overseas Direct Imp. Co., 2011 U.S. Dist. LEXIS 4680, *5-11, 2011 WL 148264 (W.D.N.C.

January 18, 2011) citing Network, Inc Learning. v. Discovery Communications, Inc., 11 Fed.

Appx. 297, 2001 WL 627618, at *3 (4th Cir. 2001) (unpublished); Aetna Cas. & Sur. Co. v.

Quarles, 92 F.2d 321, 324 (4th Cir. 1937).



                                                  5

         Case 3:20-cv-00259-GCM Document 11 Filed 06/02/20 Page 5 of 9
       In the case at bar, CENTEGIX states “[b]ecause the Georgia court can provide full relief

to Centegix in response to [CMS’] improvidently filed lawsuit” this Court should defer to the

Georgia federal court. [Mot. Stay Litig., Document #6, p.6.]           Presumably, CMS’ case is

“improvidently filed” because it did not first submit to arbitration. However, it is CMS’ position

that it is not a party to the SOW, and that very issue of contract formation is the threshold question

CMS is asking this Court to consider. If CMS had first participated in arbitration, it would have

risked waiver of its right to have this issue decided by the Court. See Opals on Ice Lingerie,

Designs by Bernadette, Inc. v. Bodylines Inc., 320 F.3d 362, 368 (2nd Cir. 2003) (noting that an

agreement to arbitrate may be implied from a party participating in arbitration proceedings). Why

would CMS first participate in arbitration when it is not a party to an arbitration agreement?

       While the CENTEGIX argument of “full relief” may appear valid on its face, it fails when

analyzed against the facts of the case at bar. CMS filed a lawsuit for breach of contract in this

Court on April 29, 2020. CMS did not seek arbitration because it asserts it is not a party to the

SOW document, which contains the arbitration clause. [Document # 3] Later that same day, after

CMS had filed its lawsuit, CENTEGIX filed a demand for arbitration in Georgia and, six days

later, instituted the Petition to Compel Arbitration in the Georgia federal court, forcing CMS to

respond and litigate that Petition. CENTEGIX later filed its Motion to Stay or, in the Alternative,

Dismiss this case with this Court. The CENTEGIX Motion to Stay filed in this court contains the

same legal arguments as its Motion to Compel filed in Georgia: that CMS is obligated to arbitrate

under the SOW.

       It was CENTEGIX that caused the issue of parallel federal lawsuits, when it could have

received the same relief from this Court that it seeks from the Court in Georgia. If CENTEGIX

had not filed the Petition to Compel Arbitration in Georgia, and simply filed its Motion to Stay the

                                                  6

         Case 3:20-cv-00259-GCM Document 11 Filed 06/02/20 Page 6 of 9
NC litigation, it would have allowed this Court to rule on the threshold issue of contract formation.

If this Court found that CMS was indeed a party to the SOW, it could have stayed or dismissed the

current litigation and, at that time, if CMS refused to submit to arbitration, CENTEGIX could have

filed the Petition to Compel Arbitration in Georgia. CENTEGIX not only caused the existence

and dilemma of parallel lawsuits in two federal courts, it is now trying to use it in a self-serving

manner to force this Court into transferring the threshold determination of contract formation to

the federal court in Georgia.

       Additionally, the case cited by CENTEGIX in support of its argument that the first-filed

rule does not apply, Jefferson Pilot Life Ins. Co. v. Griffin, 2008 U.S. Dist. LEXIS 46753, *13-14

(M.D.N.C. June 16, 2008), is not strictly on point. Although that case involved an arbitration

issue, the main reason the Jefferson Pilot Court made an exception to the first-filed rule was that

the Arizona court had already stayed the litigation:

       In reaching the conclusion that departure from the first-filed rule is appropriate in this
       instance, the Court first notes that the Arizona court in its discretion declined to exercise
       its jurisdiction over the questions surrounding the arbitration provision and deferred
       resolution of the issues presented until this Court had the opportunity to entertain whether
       or not it would exercise jurisdiction over the case. See, Griffin, 2007 U.S. Dist. LEXIS
       69009, 2007 WL 2713237, at *4-5 (stating that “the comity doctrine vests a district court
       with discretion to decline jurisdiction over a case in order to avoid parallel litigation in a
       coordinate court"). In light of the Arizona court's deference, this Court cannot agree that
       entering a stay or transferring the case back to the Arizona court would serve the purposes
       of judicial economy and effective disposition of disputes underlying the first-filed rule.
Id.

       In terms of judicial economy, CENTEGIX has forced CMS to spend limited public funds

to litigate the exact same issues with the exact same parties in federal court in Georgia.

CENTEGIX should not be rewarded for forum shopping and then asking this Court to make an

exception to the first-filed rule in the name of judicial economy.


                                                 7

         Case 3:20-cv-00259-GCM Document 11 Filed 06/02/20 Page 7 of 9
                                            CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Enjoin Arbitration Proceedings should be

granted, and the relief Defendant seeks should be denied.

       This the 2nd day of June, 2020.


                                            /s Hope A. Root
                                            Hope A. Root
                                            Deputy General Counsel
                                            N.C. Bar No. 19771
                                            Phone: 980-343-6228
                                            Email: hopea.root@cms.k12.nc.us


                                            /s Deja D. Kemp
                                            Deja D. Kemp
                                            Senior Associate General Counsel
                                            N.C. Bar No. 50810
                                            Phone: 980-343-6228
                                            Facsimile: 980-343-5739
                                            Email: deja1.kemp@cms.k12.nc.us

                                            Charlotte-Mecklenburg Board of Education
                                            600 E. Fourth Street, 5th Floor
                                            Charlotte, North Carolina 28202

                                            Attorneys for Plaintiff




                                                8

         Case 3:20-cv-00259-GCM Document 11 Filed 06/02/20 Page 8 of 9
                             CERTIFICATE OF SERVICE

       This is to certify that on this date I electronically filed the foregoing REPLY TO
OPPOSITION TO PLAINTIFF’S MOTION TO ENJOIN ARBITRATION
PROCEEDINGS with the Clerk of Court using the CM/ECF systems, which send
notification of such filing to the following:

                              Robert E. Harrington
                                  Cary B. Davis
                                 Gabriel Wright
                              Robinson Bradshaw
                        101 North Tryon Street, Suite 1900
                              Charlotte, NC 28202
                        RHarrington@robinsonbradshaw.com

                              Attorneys for Defendant

This the 2nd day of June, 2020.


                                       /s Hope A. Root
                                       Hope A. Root
                                       N.C. Bar No. 19771
                                       Deputy General Counsel
                                       Email: hopea.root@cms.k12.nc.us
                                       Charlotte-Mecklenburg Board of Education
                                       600 E. Fourth Street, 5th Floor
                                       Charlotte, North Carolina 28202
                                       Phone: 980-343-6228
                                       Facsimile: 980-343-5739




                                          9

 Case 3:20-cv-00259-GCM Document 11 Filed 06/02/20 Page 9 of 9
